PER CURIAM.
The defendants’ witness, Miss Edwards, should have been permitted to testify fully as to conversations had by her with the plaintiff concerning the delivery of the ■goods to defendants and the sending of them to defendants, and after her memory had been •exhausted as to the general conversations it was proper to call witness’ attention to particular things that were said. The exclusion of this evidence "was error. Judgment reversed, and a new trial ordered, with costs to appellant to abide the event.